     Case 2:18-bk-20151-ER        Doc 1804 Filed 03/14/19 Entered 03/14/19 09:03:23                  Desc
                                    Main Document    Page 1 of 6



 1 Michael Hogue (SBN 272083)
   GREENBERG TRAURIG, LLP
 2 Four Embarcadero Center, Suite 3000
   San Francisco, CA 94111
 3 Telephone: (415) 655-1300
   Facsimile: (415) 707-2010
 4 Email: hoguem@gtlaw.com
 5
     Counsel for Workday, Inc.
 6
 7                                UNITED STATES BANKRUPTCY COURT

 8                                 CENTRAL DISTRICT OF CALIFORNIA

 9                                          LOS ANGELES DIVISION
10     In re                                                CASE NO.: 18-bk-20151-ER
11     VERITY HEALTH SYSTEM OF                              Chapter 11
       CALIFORNIA, INC., et al.,
12                                                          OBJECTION TO CURE AMOUNT
                                                            ALLEGED BY DEBTORS UNDER THE
13              Debtors and Debtors in Possession.          EXECUTORY CONTRACT WITH
                                                            WORKDAY, INC.
14
15
16             COMES NOW, Workday, Inc. (“Workday”) and files this objection to the proposed cure amount
17 (“Cure Objection”) designated for Workday in the Notice to Counterparties to Executory Contracts and
18 Unexpired Leases of the Debtors That May Be Assumed and Assigned (the “Cure Notice”) filed by
19 Debtors Verity Health System of California, Inc., et al., (collectively, the “Debtors”) on March 5, 2019
20 [Docket No. 1704].
21                                      PROCEDURAL BACKGROUND
22             1.    The Debtors filed their voluntary petitions for relief under Chapter 11 of Title 11 of the
23 United States Code on August 31, 2018 (the “Petition Date”).
24             2.    The Debtors have continued to operate their businesses and manage their affairs as
25 debtors-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.
26             3.    On March 5, 2019, the Debtors filed the Cure Notice.
27             4.    Workday and Debtor Verity Health Systems of California, Inc. (“Verity”) are parties to a
28 Professional Services Agreement (the “PSA”) dated October 31, 2017.
                                                      1
                                  WORKDAY, INC.’S OBJECTION TO CURE AMOUNT
     Case 2:18-bk-20151-ER      Doc 1804 Filed 03/14/19 Entered 03/14/19 09:03:23                  Desc
                                  Main Document    Page 2 of 6



 1         5.      Workday provided consulting and software services as provided in the statements of
 2 work referenced in the PSA (each, a “Statement of Work”).
 3         6.      Workday and Verity are also parties to a Master Subscription Agreement (the “MSA”)
 4 dated October 31, 2017.
 5                                      GROUNDS FOR OBJECTION
 6         7.      Workday objects to the $329,904.70 cure amount proposed in the Cure Notice for the
 7 PSA and MSA (collectively, the “Agreements”).
 8         8.      Verity owes Workday $1,879,780.55 for unpaid services performed and related expenses
 9 under the PSA.
10         9.      Verity owes Workday $1,469,000.00 for unpaid subscription and training fees due under
11 the MSA.
12         10.     Workday objects to the assumption of the Agreements absent payment of all cure
13 amounts owed thereunder through the effective date of assumption, as well as attorneys’ fees and costs.
14         11.     11 U.S.C. § 365(b) provides that:
           (b)(1) If there has been a default in an executory contract or unexpired lease of the debtor, the
15
           trustee may not assume such contract or lease unless, at the time of assumption of such contract
16         or lease, the trustee–
                   (A) cures, or provides adequate assurance that the trustee will promptly cure, such default
17                 other than a default that is a breach of a provision relating to the satisfaction of any
                   provision (other than a penalty rate or penalty provision) relating to a default arising from
18                 any failure to perform nonmonetary obligations under an unexpired lease of real
                   property, if it is impossible for the trustee to cure such default by performing
19
                   nonmonetary acts at and after the time of assumption . . . .
20                 (B) compensates, or provides adequate assurance that the trustee will promptly
                   compensate, a party other than the debtor to such contract or lease, for any actual
21                 pecuniary loss to such party resulting from such default; and
                   (C) provides adequate assurance of future performance under such contract or lease.
22
23                                      RESERVATION OF RIGHTS
24         12.     Workday hereby reserves its rights to make such other and further objections as may be
25 appropriate, including, but not limited to, objections regarding adequate assurance of future performance
26 under Section 365. Workday further reserves the right to file administrative expense claims, general
27 unsecured claims, and any other claims against the Debtors’ bankruptcy estates.
28 / / /
                                                    2
                                WORKDAY, INC.’S OBJECTION TO CURE AMOUNT
     Case 2:18-bk-20151-ER      Doc 1804 Filed 03/14/19 Entered 03/14/19 09:03:23                  Desc
                                  Main Document    Page 3 of 6



 1                                                CONCLUSION
 2         13.     For the reasons set forth above, Workday respectfully requests that this Court (i) sustain
 3 this Cure Objection; (ii) require that any order authorizing the assumption of the Agreements
 4 affirmatively require the Debtors to pay all amounts owing thereunder through the effective date of any
 5 assumption, including attorneys’ fees and expenses; and (iii) grant Workday such further relief as it
 6 deems proper.
 7         Dated: March 14, 2019                                GREENBERG TRAURIG, LLP
 8
 9                                                               /s/Michael R. Hogue
                                                                 Michael Hogue (SBN 272083)
10                                                               Four Embarcadero Center, Suite 3000
                                                                 San Francisco, CA 94111
11
                                                                 Telephone: (415) 655-1300
12                                                               Facsimile: (415) 707-2010
                                                                 HogueM@gtlaw.com
13
                                                                 - and –
14
                                                                 John D. Elrod
15                                                               Georgia Bar No. 246604
16                                                               3333 Piedmont Road, NE, Suite 2500
                                                                 Atlanta, GA 30305
17                                                               Telephone: (678) 553-2100
                                                                 Facsimile: (678) 553-2212
18                                                               ElrodJ@gtlaw.com
19                                                               Counsel for Workday, Inc.
20
21
22
23
24
25
26
27
28
                                                    3
                                WORKDAY, INC.’S OBJECTION TO CURE AMOUNT
     Case 2:18-bk-20151-ER      Doc 1804 Filed 03/14/19 Entered 03/14/19 09:03:23                  Desc
                                  Main Document    Page 4 of 6


                                            PROOF OF SERVICE
 1
     STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
 2
           I am employed in the aforesaid county, State of California; I am over the age of 18 years and not
 3 a party to the within action; my business address is Four Embarcadero Center, Suite 3000, San
   Francisco, CA 94111.
 4
   On March 14, 2019, I served the OBJECTION TO CURE AMOUNT ALLEGED BY DEBTORS
 5 UNDER THE EXECUTORY CONTRACT WITH WORKDAY, INC. on the interested parties in
   this action by placing the true copy thereof, enclosed in a sealed envelope, postage prepaid, addressed as
 6 follows:
 7                          See Attached Service List
 8
          (BY MAIL)
 9
             I deposited such envelope in the mail at San Francisco, California. The envelope was mailed
10           with postage thereon fully prepaid.
             I am readily familiar with the business practice of my place of employment in respect to the
11           collection and processing of correspondence, pleadings and notices for mailing with United
             States Postal Service. The foregoing sealed envelope was placed for collection and mailing
12           this date consistent with the ordinary business practice of my place of employment, so that it
             will be picked up this date with postage thereon fully prepaid at San Francisco, California, in
13           the ordinary course of such business.
14
          (FEDERAL)       I declare under penalty of perjury that the foregoing is true and correct, and
15                        that I am employed at the office of a member of the bar of this Court at
                          whose direction the service was made.
16
           Executed on March 14, 2019, at San Francisco, California.
17
                                                                          /s/ Linny Frazier
18                                                                            Linny Frazier
19
20
21
22
23
24
25
26
27
28
                                                    4
                                WORKDAY, INC.’S OBJECTION TO CURE AMOUNT
     Case 2:18-bk-20151-ER    Doc 1804 Filed 03/14/19 Entered 03/14/19 09:03:23         Desc
                                Main Document    Page 5 of 6



 1                                           SERVICE LIST

 2       Verity Health System of California, Inc.    Represented by:
         2040 E. Mariposa Avenue
 3       El Segundo, CA 90245                        Sam J Alberts
         LOS ANGELES-CA                              DENTONS US LLP
 4                                                   1900 K Street NW
 5                                                   Washington, DC 20006
                                                     202-408-7004
 6                                                   Fax : 202-496-7756

 7                                                   Samuel R Maizel
                                                     Dentons US LLP
 8                                                   601 South Figueroa Street
 9                                                   Suite 2500
                                                     Los Angeles, CA 90017
10                                                   213-892-2910
                                                     Email: samuel.maizel@dentons.com
11
                                                     John A Moe, II
12
                                                     Dentons US LLP
13                                                   601 S. Figueroa Street
                                                     Suite 2500
14                                                   Los Angeles, CA 90017-5704
                                                     213-892-4905
15                                                   Fax : 213-623-9924
                                                     Email: john.moe@dentons.com
16
17                                                   Claude D Montgomery
                                                     Dentons US LLP
18                                                   1221 Avenue of the Americas
                                                     New York, NY 10020-1001
19                                                   212-768-6700
20
                                                     Tania M Moyron
21                                                   Dentons US LLP
                                                     601 South Figuerora Street
22                                                   Suite 2500
                                                     Los Angeles, CA 90017-5704
23                                                   213-623-9300
24                                                   Fax : 213-623-9924
                                                     Email: tania.moyron@dentons.com
25
26
27
28
                                                  5
                              WORKDAY, INC.’S OBJECTION TO CURE AMOUNT
     Case 2:18-bk-20151-ER      Doc 1804 Filed 03/14/19 Entered 03/14/19 09:03:23            Desc
                                  Main Document    Page 6 of 6



 1
         U.S. Trustee                                     Represented by:
 2       United States Trustee (LA)
         915 Wilshire Blvd, Suite 1850                    Alvin Mar
 3       Los Angeles, CA 90017                            915 Wilshire Boulevard, Ste 1850
         (213) 894-6811                                   Los Angeles, CA 90017
 4                                                        213-894-4219
                                                          Fax : 213-894-2603
 5                                                        Email: alvin.mar@usdoj.gov
 6
                                                          Hatty K Yip
 7                                                        Office of the UST/DOJ
                                                          915 Wilshire Blvd., Suite 1850
 8                                                        Los Angeles, CA 90017
                                                          213-894-1507
 9
                                                          Fax : 213-894-2603
10                                                        Email: hatty.yip@usdoj.gov

11      Creditor Committee                                Represented by:
        Proposed Counsel for the Official Committee
12      of Unsecured Creditors of Verity Health           James Cornell Behrens
        System of California,Inc., et al.                 Milbank, Tweed, Hadley & McCloy
13
                                                          2029 Century Park East
14                                                        33rd Floor
                                                          Los Angeles, CA 90067
15                                                        424-386-4436
                                                          Fax : 213-892-4736
16                                                        Email: jbehrens@milbank.com
17
        Creditor Committee                                Represented by:
18      Official Committee of Unsecured Creditors
        of Verity Health System of California, Inc., et   James Cornell Behrens
19      al.                                               Milbank, Tweed, Hadley & McCloy
                                                          2029 Century Park East
20                                                        33rd Floor
                                                          Los Angeles, CA 90067
21                                                        424-386-4436
22                                                        Fax : 213-892-4736
                                                          Email: jbehrens@milbank.com
23
24
25
26
27
28
                                                    6
                                WORKDAY, INC.’S OBJECTION TO CURE AMOUNT
